Citation Nr: 0705890	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for headaches as a manifestation of chronic neurological 
disability, pseudotumor cerebri.

2.  Entitlement to an initial rating in excess of 30 percent 
for visual manifestations of chronic neurological disability, 
pseudotumor cerebri.

3.  Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae.

4.  Entitlement to service connection for a disorder 
manifested by insomnia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1998 to July 
2003.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for pseudotumor cerebri, 
empty sella syndrome, benign intracranial hypertension, 
bilateral papil edema, optic neuritis, and loss of visual 
field.  Thereafter, a September 2004 rating decision assigned 
a 10 percent rating for headaches as a manifestation of 
chronic neurological disability, pseudotumor cerebri, and a 
30 percent rating for visual manifestations of chronic 
neurological disability, pseudotumor cerebri, each effective 
from July 2003.  The veteran has continued his appeal.


REMAND

The Board first notes that the RO has most recently rated the 
veteran's residuals of pseudotumor cerebri by analogy to 
encephalitis that warrants a 100 percent rating for active 
disease or the rating of residuals at a minimum of at least 
10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8000 (2006).  
While it originally assigned the veteran an overall rating of 
10 percent under Diagnostic Code 8003 for benign tumor, it 
has now assigned a 10 percent rating for headaches as a 
manifestation of chronic neurological disability, pseudotumor 
cerebri, and a 30 percent rating for visual manifestations of 
chronic neurological disability, pseudotumor cerebri, each 
effective from July 2003.

In this regard, the Board has examined the veteran's separate 
ratings for headaches and visual manifestations, and with 
respect to the latter rating, the Board finds that additional 
development is required, and that since the appropriateness 
of this rating is inextricably intertwined with the veteran's 
entitlement to a higher rating for all of his residuals of 
pseudotumor, the Board finds that the currently assigned 
separate ratings must be remanded pending the development 
requested below.  

More specifically, while the veteran was in receipt of a VA 
eye examination in October 2003, the RO correctly noted that 
a field of vision chart was not provided at that time.  
Thereafter, a July 2004 Goldmann Perimeter Chart was provided 
as to each eye but without a discussion from an examiner as 
to the results of these studies.  Although the Board believes 
it understands how the RO calculated the concentric 
contractions for rating purposes, the Board cannot locate an 
examiner's interpretation of the Goldmann charts.  
Consequently, the Board finds that the claims file should be 
returned to the October 2003 VA examiner or another examiner, 
if Dr. Schmidt is unavailable, for a discussion as to the 
results of these studies, including whether visual concentric 
contraction in each eye is demonstrated to 5 degrees, to 15 
but not to 5 degrees, to 30 but not to 15 degrees, to 45 but 
not to 30 degrees, or to 60 but not to 45 degrees.  

In addition, with respect to all of the issues on appeal, the 
Board notes the veteran has never been furnished with a VCAA 
notice letter advising him of the evidence necessary to 
substantiate his claims for increased ratings.  Thus, the 
Board finds that appellant should be provided with a new VCAA 
notice letter as to his increased rating claims, advising him 
of the evidence necessary to substantiate the claims, and the 
respective obligations of VA and the appellant in obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be asked to provide any 
evidence in his possession that pertains to the claims, and 
advised of the bases for assigning ratings and effective 
dates.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, it is noted that the veteran was last examined by VA 
in early 2004 and has reportedly continued to receive 
treatment for the condition, but the record contains no 
records of such treatment after 2004.  Current examination 
would be beneficial.

Finally, although the veteran's initial notice of 
disagreement did not refer to the December 2003 rating 
decision's denial of his claim for service connection for a 
disorder manifested by insomnia, a November 2004 statement 
accompanying his substantive appeal clearly evidences a 
timely disagreement with the decision to deny service 
connection for a sleep disorder.  Consequently, the Board 
finds that the veteran is entitled to a statement of the case 
as to this issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  Provide the appellant with a new 
VCAA notice letter as to his claims for 
increased ratings, noting the evidence 
necessary to substantiate the claims, 
and the respective obligations of VA 
and the appellant in obtaining such 
evidence.  The appellant should also be 
asked to provide any evidence in his 
possession that pertains to his claims 
and advised of the bases for assigning 
ratings and effective dates.

2.  Contact the veteran in order to 
ascertain where he has received 
treatment for the condition in issue 
since 2004.  Appropriate steps should 
then be taken to obtain such records 
and associate then with the claims 
folder.  

3.  Steps should be taken to return the 
claims file to the October 2003 VA eye 
examiner or another examiner, if Dr. 
Schmidt is unavailable, for a 
discussion as to the results of 
Goldmann Perimeter Charts obtained in 
July 2004.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the examiner in the VA 
examination report.  The examiner 
should specifically comment on whether 
field of vision studies reflect that 
visual concentric contraction in each 
eye is demonstrated to 5 degrees, to 15 
but not to 5 degrees, to 30 but not to 
15 degrees, to 45 but not to 30 
degrees, or to 60 but not to 45 
degrees.  A complete rationale for all 
opinions expressed should be provided.

4.  Arrangements should be made to have 
the veteran undergo a complete 
neurological examination in order to 
ascertain the nature and severity of all 
neurological manifestations of the 
service connected pseudotumor cerebri.  
All indicated tests should be 
accomplished and the claims folder must 
be made available to the examiner for 
review.  

5.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
veteran's increased rating claims should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
given the opportunity to respond.

6.  A statement of the case should also 
be issued with respect to the issue of 
entitlement to service connection for a 
disorder manifested by insomnia.  If, and 
only if, the veteran perfects an appeal 
of that issue, this claim should be 
returned to the Board for appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


